In an action to recover damages for breach of contract, plaintiff appeals from an order of the Supreme Court, Westchester County, dated June 21, 1976, which denied its motion for summary judgment and for an assessment as to damages. Order affirmed, with $50 costs and disbursements. We agree with the Special Term’s finding that the pleadings and motion papers raise factual questions which preclude the granting of the relief requested. Hopkins, Acting P. J., Martuscello, Damiani and Suozzi, JJ., concur.